DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of the certified English-language translation of the foreign priority application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/12/2022, 10/20/2021 and 8/02/2021 have been considered.
Drawings
The drawings submitted on 8/02/2021 are acceptable.
Status of the Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/080417 A1 to Tasaki et al. (The following is based on the English-language specification of the US patent application number 17/285,753, which is a national stage entry of the international application).


    PNG
    media_image1.png
    70
    965
    media_image1.png
    Greyscale

wherein the first emitting layer comprises D-BH-1 as host and BD-1 as dopant and the second emitting layer comprises BH-1 as host and BD-1 as dopant,

    PNG
    media_image2.png
    186
    291
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    154
    277
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    173
    302
    media_image4.png
    Greyscale

(see Example 1). Here, D-BH-1 and BH-1 correspond to the claimed first and second compounds, respectively. Claim 1 is therefore anticipated. So are claims 2-4 and 7-9. BD-1 is a blue-emitting fluorescent compound and reads on claims 5 and 6. (For the emission wavelength of BD-1, see the compound 7 in Table 3 in WO 2013/077405 A1.) Claim 18 is disclosed in paragraph [0633].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/080417 A1 to Tasaki et al. in view of US 2016/0190500 A1 to Watabe et al.
Regarding claims 19 and 20, the electronic apparatus disclosed by Tasaki et al. includes numerous display parts, from general lighting to smart phone [0633]. However, Tasaki et al. fails to elaborate. On the other hand, Watabe et al. discloses an OLED and numerous display parts comprising the same. For example, color conversion elements comprising quantum dots can be disposed on the OLED which is then sealed (see figure 5A and paragraphs [0261] and [0292]). The design is said to “increase color reproducibility of the display device” [0261]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to employ the OLED disclosed by Tasaki et al. to prepare the device taught by Watabe et al. so as to take advantage of both the improved lifetime of the OLED and the color-conversion capability of quantum dots.  
Allowable Subject Matter
Claims 12-17 are allowed.
s 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The features set forth in these claims are not disclosed or rendered obvious by Tasaki et al., which represents the closest prior art of record. Regarding claim 10, the corresponding HTL in the device disclosed by Tasaki et al. is the EBL. However, the materials used for this layer (see HT2, EBL and EBL-2 in the examples) have HOMO energy levels outside the claimed range (see WO 2019/206292 A1). Regarding claim 11, the use of highly refractive capping layer(s) on the outer surface(s) of the electrode(s) of an OLED is known in the art, but there is not an obvious reason for one skilled in the art to use one having a refractive index of at least 1.6 at 589 nm in the device disclosed by Tasaki et al. Regarding claim 12, Tasaki et al. does teach a tandem device having 4 emitting layers (see figure 3), but it has a configuration different from the one being claimed (see [0105]-[0106]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762